Title: To Thomas Jefferson from William Goddard, 11 September 1790
From: Goddard, William
To: Jefferson, Thomas



Sir
Baltimore, Sept. 11, 1790

As the Charge of publishing the Acts of Congress, and the Proclamations of the Executive of the General Government, is committed to the Secretary of State, I take the Liberty of making an offer of the Maryland Journal, and Baltimore Advertiser, as a very useful Vehicle for the Promulgation of such Matters, it having an uncommonly extensive Circulation, in various States of the Union, especially in Virginia, Pennsylvania, and Maryland. Under a Persuasion that, in executing the Duties of your high office, you are actuated by a Zeal for the Interest of the Public, I have only to add, that if I shall have the Honour to be employed  as a Printer, in the Service of your Department, the Trust shall be performed with Fidelity, and that my Charges shall be very moderate. I am, with Sentiments of profound Respect for your public & private Character, Sir, Your most obedt. Servt.,

William Goddard

